Memorandum Per Curiam.
The landlord failed to adduce proof of service upon the area rent office of the Office of Price Administration of the notice required under paragraph (1) of subdivision (d) of section 6 of the Rent Regulation for Housing in the New York City Defense-Rental Area (8 Fed. Reg. 13918).
The final order should be unanimously reversed upon the law, with $10 costs to appellant and petition dismissed, without prejudice.
MacCbate, Smith and Steinbrink, JJ., concur.
Order reversed, etc.